Citation Nr: 0326097	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  02-16 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of a fracture of the right ankle, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from March 1958 to March 1967. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which increased the veteran's 
disability evaluation for his residuals of a fracture of the 
right ankle from 10 percent disabling to 20 percent 
disabling.


REMAND

The veteran claims entitlement to a disability evaluation in 
excess of 20 percent for residuals of a fracture of the right 
ankle on the basis that the currently assigned disability 
evaluation does not accurately reflect the severity of that 
disability.  A review of the record leads the Board to 
conclude that additional development is necessary in this 
case before proceeding with appellate disposition, as the 
record does not contain sufficient development to render a 
decision as to the veteran's claim at this time.

As a preliminary matter, the Board notes that while the 
veteran's appeal was pending, there was a significant change 
in the law pertaining to veteran's benefits.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  This legislation is applicable to the 
veteran's claim.  Nonetheless, while the Board acknowledges 
that the veteran was provided a copy of the provisions of the 
VCAA in February 2003, the record is entirely negative for 
evidence of consideration of the provisions of the VCAA by 
the RO prior to the issuance of the statement of the case.  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board notes that the RO did not, 
at any point prior to the issuance of the statement of the 
case, send a letter to the veteran telling him what was 
needed to substantiate his claim, the veteran's rights and 
responsibilities under the VCAA, and whose responsibility it 
would be to obtain evidence.  As a consequence, the veteran's 
claim was certified to the Board without the veteran being 
given appropriate notice of his rights and responsibilities, 
and VA's responsibilities under the VCAA.  However, the Board 
cannot correct this deficiency.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  As a result of the change in the law 
brought about by the VCAA and the lack of proper notification 
of that change to the veteran, the veteran's claim must be 
remanded to the RO to ensure that the veteran is given proper 
notice of his rights and responsibilities under the VCAA and 
to ensure that all duty to notify and duty to assist 
obligations of the VA are met.

Moreover, the Board observes that the veteran, in his July 
2002 notice of disagreement reported that he was receiving 
treatment from M. Karunakar, M.D. and M. J. Skalski, M.D. for 
his right ankle disorder.  Likewise, a February 2003 
statement from the veteran indicates that Dr. Skalski had 
treated him for his right ankle.  At that time, the veteran 
also submitted a VA Form 21-4142 (Authorization and Consent 
to Release Information to the Department of Veterans Affairs 
(VA)) for Dr. Skalski, as well as indicated that he was 
scheduled to receive treatment at the Ann Arbor VA Medical 
Center in June 2003.  However, while the Board acknowledges 
that October 2001 treatment records from Dr. Karunakar, as 
submitted by the veteran in December 2001, are of record, the 
Board is unclear whether there are any additional medical 
records for the period from September 2000 to the present 
from Dr. Karunakar.  Additionally, there is no evidence that 
the RO attempted to obtain the veteran's treatment records 
from Dr. Skalski or the Ann Arbor VA Medical Center for 
September 2000 to the present.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA is deemed to have constructive knowledge 
of all VA records and such records are considered evidence of 
record at the time a decision is made).  See also VAOPGCPREC 
12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually before the AOJ, may constitute clear and 
unmistakable error....").  Accordingly, any additional medical 
records related to the veteran's residuals of a fracture of 
the right ankle should be associated with the veteran's 
claims file.

In addition, the Board also notes that the veteran was 
afforded a VA examination in May 2002 in connection with his 
claim for an increased disability evaluation for his 
residuals of a fracture of the right ankle.  The examination 
report is associated with the veteran's claims file.  
Although the examination report discusses the veteran's 
complaints and the results of physical examinations of the 
veteran, the examination report does not include the clinical 
findings necessary to evaluate the veteran's disability under 
the Schedule for Rating Disabilities, and more specifically, 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5270, 
and 5271.  Likewise, the VA examination did not provide an 
adequate description of functional loss due to pain, weakened 
movement, fatigability, and incoordination pursuant to 
38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995) (weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled).  Therefore, the Board finds 
that the veteran should be afforded an additional VA 
examination to determine the veteran's current level of 
impairment.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c) 
(VA has an affirmative duty to obtain an examination of the 
claimant at Department health-care facilities if the evidence 
of record does not contain adequate evidence to decide a 
claim).

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
veteran is expected to provide in support 
of the claim and the evidence, if any, 
that the RO will obtain for him.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Any notice given, or action 
taken thereafter, must comply with the 
holdings of Disabled American Veterans v. 
Secretary of Veterans Affairs, supra. 

In particular, the RO is requested to 
send the veteran notice of the provisions 
of the VCAA, the kind of information and 
evidence needed from him, and what he 
could do to help his claim, as well as 
his and the VA's responsibilities in 
obtaining evidence.  He should be given 
an opportunity to supply additional 
information, evidence, and/or argument 
and to identify additional evidence for 
VA to obtain regarding the veteran's 
disability evaluation for his service-
connected residuals of a fracture of the 
right ankle.  The RO should then obtain 
any referenced records.  All new evidence 
and/or arguments must be associated with 
the veteran's claims folder.

2.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers 
who have treated him for his residuals of 
a fracture of the right ankle.  After 
securing any necessary authorization, the 
RO should obtain and associate with the 
claims file records of this treatment, 
including, but not limited to:  records 
from Madhav Karunakar, M.D., Mark 
Skalski, M.D., and the relevant VA 
medical center(s) for the period from 
September 2000 to the present.

3.  Following completion of the 
aforementioned development and the 
receipt of any medical evidence 
submitted or identified by the veteran, 
the veteran should be afforded an 
examination by an orthopedist to 
ascertain the severity and 
manifestations of the veteran's 
residuals of a fracture of the right 
ankle, including clinical findings 
correlating with the pertinent schedular 
criteria.  The examining physician 
should review the claims file, conduct 
all indicated studies, report pertinent 
medical complaints, symptoms and 
clinical findings, and obtain 
information as to the veteran's medical 
and occupational history prior to and 
following his service.  The examiner 
should provide a medical rationale for 
all conclusions and opinions.  The 
examiner is requested to review the 
veteran's records with a view towards 
assessing the veteran's current level of 
impairment due to his residuals of a 
fracture of the right ankle.  The 
examiner is requested to clinically 
correlate the veteran's complaints and 
findings to each diagnosed disorder.  
The examiner must also specify which 
disorders or manifestations are causally 
or etiologically related to the 
veteran's service-connected residuals of 
a fracture of the right ankle and 
distinguish between symptoms and 
manifestations related to the veteran's 
residuals of a fracture of the right 
ankle and those related to the veteran's 
other nonservice-connected disabilities.  
To the extent possible, the VA examiner 
must provide an objective 
characterization as to whether there is 
any pain, weakened movement, or excess 
fatigability, and whether there is 
likely to be additional range of motion 
loss due to any of the following should 
be addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) fatigability; or (4) incoordination.  
The examiner should describe whether 
pain found to be related to his 
residuals of a fracture of the right 
ankle significantly limits his 
functional ability, particularly during 
flare-ups or when the joints are used 
repeatedly.  To the extent possible, the 
VA examiner must also provide an 
objective characterization as to the 
duration and severity of such 
exacerbations.  All limitation of 
function must be identified.   If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.  If 
arthritis of the ankle is present, the 
examiner should discuss the etiology of 
the arthritis.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (2003), the claims file must be 
made available to the examiner for 
review in connection with the 
examination.  The examiner should be 
provided a full copy of this remand, and 
the examiner is asked to indicate that 
he or she has reviewed the claims 
folder.  

4. The RO should review the veteran's 
claims in light of all evidence 
associated with the claims file 
subsequent to the transfer of the claims 
file to the Board.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




